Citation Nr: 9904120	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  91-46 607	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right total knee replacement with mild genu 
valgus deformity and medial collateral ligament laxity, 
currently evaluated as 30 percent disabling.  




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1945 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1990 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for post-operative residuals of a right total knee 
replacement with mild genu valgus deformity and medial 
collateral ligament laxity.  

The Board remanded the case in January 1992, February 1993, 
May 1995 and July 1996 for further development of the record.  
Presently, the Board is satisfied that the requested 
development has been accomplished and will address the merits 
of the claim in this decision.  


FINDING OF FACT

Post-operative residuals of a right total knee replacement 
include a mild genu valgus deformity and medial collateral 
ligament laxity; severe painful motion or weakness is not 
demonstrated, the knee is not ankylosed, and extension is not 
limited to 30 degrees or more.  


CONCLUSION OF LAW

A rating in excess of 30 percent for post-operative residuals 
of a right total knee replacement with mild genu valgus 
deformity and medial collateral ligament laxity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5055, 5256, 
5257, 5260, 5261 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

I.  Factual Background

In a February 1988 letter, Philip B. Holland, M.D., reported 
that the veteran had a complete foot drop on the right lower 
extremity.  There were two well-healed scars on the right 
knee.  

Private treatment records from the Jefferson Orthopaedic 
Associates dated from March 1988 to January 1992 showed that 
the veteran was seen for complaints of right knee pain and 
instability.  He gave a history of a right medial 
meniscectomy in 1948 and a right proximal tibial valgus 
osteotomy in 1968 which was complicated by valgus deformity 
and instability.  Since that time, he wore a double upright 
long leg knee brace but had developed progressive mechanical 
pain.  X-rays in March 1988 showed advanced triple 
compartment degenerative changes of the right knee with 
malunion of a high tibial osteotomy, and shortening of the 
right proximal tibia particularly the lateral condyle with 
prominence of the fibular head.  The impression was 
osteoarthritis of the right knee with advanced valgus 
deformity and malunion following a high tibial osteotomy 
complicated by evidence of a tibial and peroneal nerve 
injury.  Consideration for a total knee replacement was 
suggested.  Symptoms persisted and in May 1989, he underwent 
a total right knee replacement with lateral soft tissue 
release and medial capsular advancement.  In October 1989, he 
demonstrated range of motion of the right knee from 0 degrees 
to 95 degrees with mild medial instability.  He also reported 
occasional giving way of the knee.  In January 1990, the 
veteran remarked that he had persistent giving way of the 
right knee.  In an April 1990 letter, it was reported that 
the veteran's right knee function was clinically improved 
following the surgery, but he still exhibited moderate medial 
laxity of the right knee.  In April 1991, he was still 
experiencing mechanical right knee pain and occasional 
sensation of instability.  Evaluation showed moderate medial 
instability of the right knee and x-rays revealed a widening 
of the medial joint space on valgus stress testing.  The 
impression at that time was persistent post-operative 
symptoms following right total knee replacement due to medial 
ligamentous instability.  He was advised to undergo revision 
of the tibial bearing to have a thicker component which would 
decrease the medial laxity.  In October 1991, the symptoms 
were unchanged and he was not interested in pursuing further 
surgery.  In January 1992, he continued to experience 
mechanical right knee pain, swelling and subjective 
instability.  He wore a knee sleeve.  Revision surgery on the 
right knee was again recommended.  

In a July 1989 rating decision, the RO assigned a temporary 
total rating for the veteran's total right knee replacement, 
effective from May 1989 to May 1990.  In a September 1989 
rating decision, the RO amended the dates of the temporary 
total rating and extended benefits to July 1990 to include 
the one year period following implantation of a prosthesis 
and benefits in accordance with 38 C.F.R. § 4.30.  
Thereafter, the disability was rated 30 percent disabling.  

A March 1992 letter from Robert F. Weiss, M.D., of the 
Jefferson Orthopaedic Associates reported that the veteran 
had been under his care for treatment of chronic bilateral 
osteoarthritis of the knee.  He had undergone prior osteotomy 
of the right knee which was complicated by excessive valgus 
deformity and peroneal nerve dysfunction.  In May 1989, he 
underwent a right total knee replacement.  The post-operative 
course was complicated by adhesive capsulitis which required 
manipulation in July 1989.  Subsequently, he developed mild 
medial instability of the knee.  A revision of the 
polyethylene bearing portion of the total knee replacement 
was recommended, but to that point had been declined.  

On VA examination in March 1992, the veteran related that he 
had a history of three right knee operations, the last being 
a total knee replacement.  Prior to this procedure, the right 
leg was shorter than the left and somewhat crooked.  As a 
result, he walked with a chronic limp.  Presently, he wore 
bilateral knee braces for stability and remarked that the 
right knee was markedly unstable otherwise.  He took Tolectin 
for relief of his symptoms.  Examination of the knees 
demonstrated joint deformity consistent with arthritis 
deformities, worse on the right than the left.  There were 
three well-healed scars around the right knee.  There was 
moderate tenderness on palpation of the right knee as well as 
moderate instability both medially and laterally.  There was 
no effusion and range of motion was from 0 degrees extension 
to 90 degrees flexion.  Motor strength, pulses and 
circulation were normal in the lower extremities, but there 
were decreased knee reflexes secondary to the chronic 
surgeries and joint destruction.  There were no obvious focal 
neurologic deficits with no decrease in motor strength or 
sensory examination.  X-rays of the right knee showed a 
prosthesis in normal anatomic position with numerous osseous 
loose bodies posteriorly.  The diagnosis was history of 
bilateral progressive knee arthritis with deformity which 
required a right knee replacement and subsequent instability, 
limp on ambulation, and recurrent swelling and tenderness of 
both knees, greater on the right than the left.  

On VA orthopedic examination in March 1994, the veteran 
reported that he sustained a right knee injury in service.  
Subsequently, he underwent an osteotomy in 1968 and his 
peroneal nerve was damaged.  He underwent a total knee 
arthroplasty in 1989.  Nonetheless, he had increased pain in 
both knees.  He was able to ambulate for approximately 20 
minutes; then he had to stop.  He also complained of 
shooting, needle type pain down to the right foot which was 
intermittent.  Range of motion of the right knee was from 0 
degrees to 90 degrees.  There was some mild varus valgus 
instability which produced pain; however, it was only one 
plus opening.  X-rays of the right knee showed an uncemented 
total knee prosthesis in good alignment.  There weren't any 
significant radioluscencies around the prosthesis.  Motor 
strength of both lower extremities was 5/5 without any 
evidence of a peroneal nerve injury.  There were no gross 
sensory changes in the foot.  The impression was:  
osteoarthritis of the knees, status post right total knee 
arthroplasty which functioned well but with continued pain.  
It was noted that the veteran's subjective complaints were 
consistent with injury to the peroneal nerve, but there were 
no objective motor deficits.  

A November 1995 EMG report revealed that the veteran was 
diagnosed with equivocal mild sensory and motor 
polyneuropathy.  The veteran related that he injured his 
right knee in service and underwent several surgical 
procedures thereafter.  During a procedure in 1968 a nerve 
was "cut."  Presently, he had a needle stabbing-like pain 
throughout the right lower extremity since that time.  In 
1989, he underwent a total right knee arthroplasty.  
Examination showed a lot of scarring over the right knee and 
degenerative joint disease deformities of both knees.  Manual 
muscle testing was remarkable for give away type weakness 
throughout the lower extremities.  Deep tendon reflexes were 
1+ at the right knee and absent at the left.  Plantar 
responses were flexor bilaterally.  Nerve conduction studies 
showed absent sural responses bilaterally.  Peroneal studies 
to the extensor digitorum brevis showed slight delays of 
latency bilaterally and reduced amplitude from both sides.  
Conduction velocity in the distal segment was slightly 
decreased bilaterally, but was within normal limits across 
the fibular head.  Peroneal studies of the pronator longus 
showed symmetric latency and amplitudes with normal 
conduction velocity across the fibular head.  Tibial studies 
to the abductor hallux showed a slight delay of latency on 
the left with a normal latency on the right, decreased 
amplitudes bilaterally, borderline and normal conduction 
velocities and slightly delayed F-waves, worse on the right 
than the left.  Right median sensory study was within normal 
limits.  Right ulnar sensory study showed a slightly delayed 
latency.  Needle EMG of the right anterior tibialis, peroneal 
longus, medial gastroc muscle showed normal insertional 
activity.  The veteran did not recruit motor units very well; 
they were normal in configuration and actually fired at a 
fairly slow rate.  The examiner commented that this would 
indicate poor effort either due to pain or to other 
functional problems.  The impression was mild to equivocal 
abnormalities of latency, amplitudes, conduction velocities 
and late responses for the motor nerve study.  It was noted 
that the bilaterally absent surals were not surprising in a 
man the veteran's age.  The results were consistent with a 
mild sensory-motor polyneuropathy.  Needle EMG failed to 
reveal any denervation.  

On VA orthopedic examination in September 1996, the veteran 
complained of pins and needles paresthesias involving the 
entire right foot.  He denied any history of diabetes.  The 
distribution of the pins and needles was not consistent with 
the distribution of the deeper superficial peroneal nerve in 
that it involved the entire dorsum and sole of the foot, more 
in a stocking-glove distribution consistent with a peripheral 
neuropathy.  Examination of the right foot showed that it was 
globally mottled in appearance.  He had 1+ pedal pulses and 
there were some atrophic changes in terms of lack of hair in 
the dorsum of the foot.  There was neutral alignment of the 
lower extremity.  There was no erythema and no effusion in 
the right knee.  It was non-tender to both passive and active 
range of motion and range of motion was from 0 degrees to 90 
degrees.  It was stable to varus-valgus stresses, as well as 
anterior-posterior stresses.  There was no crepitus on 
flexion and extension.  His sensation to soft touch was 
intact throughout all the dermatomes of the right lower 
extremity; however, there was a subjective decrease in 
sensation involving the dorsum of the right foot as well as 
the sole of the right foot.  Motor strength for the 
quadriceps, hamstrings, anterior tibia and gastroc was 5/5.  
The diagnosis was significant degenerative joint disease 
secondary to an open medial meniscectomy in 1946.  There was 
no clinical evidence of a foot drop.  He did have a stocking-
glove type peripheral neuropathy involving the right foot, 
but it was not confined to the distribution of any one 
particular nerve.  Therefore, the examiner opined that it was 
unlikely that this was related to the high tibial osteotomy 
which was performed in 1968.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available. VAOPGCPREC 9-98, August 14, 1998.

Replacement of either knee joint with a prosthesis warrants a 
100 percent rating for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degree of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Slight subluxation or lateral instability of the knee is 
assigned a 10 percent disability rating.  Moderate 
subluxation or lateral instability of the knee warrants a 20 
percent disability rating, and severe subluxation or lateral 
instability of the knee warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Malunion 
of the tibial and fibula with marked knee or ankle disability 
is assigned a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

Degenerative arthritis is rated based on the limitation of 
motion of the specific joint or joints involved.  Diagnostic 
Code 5003.  Full range of motion of the knee is measured from 
0 degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II.  A compensable evaluation based on 
limitation of motion requires that flexion be limited to 60 
degrees or extension be limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  A rating in excess 
of 30 percent is warranted when the knee is ankylosed at 10 
degrees or more or when extension is limited at 30 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261.  

The evidence of record does not establish that the veteran's 
right knee disability warrants an increased rating.  A total 
knee replacement was performed in May 1989 and the veteran 
was initially assigned a schedular 100 percent rating in 
accordance with Diagnostic Code 5055.  Thereafter, it was 
assigned a 30 percent rating.  The veteran asserts that he 
has chronic residuals, including severe painful motion or 
weakness in the knee; however, the findings reported on 
numerous examinations do not support his assertion.  In March 
1992, private medical records noted that the veteran had mild 
medial instability of the right knee and continued complaints 
of pain.  On VA examination in March 1992, moderate 
instability both medially and laterally were found was well 
as moderate tenderness on palpation.  However, there was no 
effusion in the knee joint, range of motion was demonstrated 
from 0 degrees to 90 degrees and motor strength, pulses and 
circulation were normal.  On subsequent examination in March 
1994, similar findings were made.  There was mild varus 
valgus instability which produced pain, but it was only one 
plus opening.  Additionally, the prosthesis was in good 
alignment, range of motion was from 0 degrees to 90 degrees, 
and motor strength in both lower extremities was 5/5.  EMG 
studies in November 1995 revealed a mild sensory-motor 
polyneuropathy.  In September 1996, the examiner commented 
that the peripheral neuropathy involving the right foot was 
not confined to the distribution of any particular nerve; 
therefore, he opined that it was unlikely that the condition 
was related to the high tibial osteotomy that was performed 
in 1968.  Findings on that examination included:  non-tender 
passive and active range of motion in the right knee from 0 
degrees to 90 degrees without crepitus on flexion and 
extension; 5/5 motor strength in the quadriceps, hamstrings, 
anterior and gastroc muscles; neutral alignment of the lower 
extremity; and no erythema and effusion in the right knee 
joint.  Additionally, it was stable to varus-valgus stresses 
as well as anterior-posterior stresses.  The examiner also 
noted that there was no evidence of right drop foot although 
the foot was found to be globally mottled in appearance.  The 
Board concludes that these clinical findings do not establish 
that the veteran has severe painful motion or weakness in the 
affected extremity to warrant a 60 percent rating under 
Diagnostic Code 5055 but rather shows the intermediate 
degrees of residual weakness, pain or limitation of motion 
contemplated in the 30 percent rating that is currently 
assigned.  

In reviewing the other Diagnostic Codes under which the 
veteran's disability may be rated, the Board finds that none 
work to his advantage.  For instance, the objective findings 
do not support more than a 20 percent rating for moderate 
instability under Diagnostic Code 5257 and a separate 10 
percent rating for painful motion under Diagnostic Code 5003.  
This would not result in a rating in excess of the currently 
assigned 30 percent.  In addition, he does not meet the 
schedular criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261.  Extension was continually 
demonstrated to be complete at 0 degrees and flexion was 
attained to 90 degrees.  These ranges of motion are not 
compensable under the rating schedule; hence a separate 
rating may not be assigned on that basis.  See VAOPGCPREC 23-
97, supra.  Furthermore, for the same reasons, it may not be 
concluded that the veteran's right knee was ankylosed or that 
extension was limited to 30 degrees to warrant a rating in 
excess of 30 percent under Diagnostic Code 5256 or 5261.  
Finally, to the extent that the veteran asserts that he has 
right foot drop, the Board points out that on examination in 
September 1996, the physician found that there was no 
evidence of right foot drop.  Hence, a separate rating for 
this disability is also not warranted.  

In conclusion, objective findings to support a rating in 
excess of 30 percent for the veteran's right knee disability 
are not shown and the Board finds that the 30 percent rating 
adequately reflects the functional impairment and pain that 
has been clinically demonstrated and considered in accordance 
with all relevant regulations and Court directives, including 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  Consequently, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim for an increased rating for 
post-operative residuals of a right total knee replacement 
with mild genu valgus deformity and medial collateral 
ligament laxity.  



ORDER

A rating in excess of 30 percent for post-operative residuals 
of a right total knee replacement with mild genu valgus 
deformity and medial collateral ligament laxity is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

